                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: RAH COLOR TECHNOLOGIES                        Case Nos. 18-md-02874-SI
                                         LLC PATENT LITIGATION                                          18-cv-07465-SI
                                   8
                                                                                              ORDER TO COMPLY WITH CIVIL
                                   9                                                          LOCAL RULE 79-5(f)
                                  10

                                  11

                                  12
Northern District of California




                                         This Order Relates to:
 United States District Court




                                  13
                                         Electronics for Imaging, Inc. v. RAH Color
                                  14     Technologies LLC, Case No. 18-cv-07465-
                                  15     SI

                                  16

                                  17
                                              In conjunction with the motion by RAH Color Technologies LLC to dismiss Counts 3 and 4
                                  18
                                       from the third amended complaint of Electronics for Imaging, Inc., the parties filed numerous
                                  19
                                       administrative motions to seal portions of the motion, opposition, and reply briefs, along with
                                  20
                                       motions to seal various exhibits as well as the declaration of Toby Weiss. Case No. 18-cv-7465,
                                  21
                                       Dkt. Nos. 74, 77, 79, 83, 84. The Court informed the parties at the hearing on August 16, 2019, that
                                  22
                                       the Court would deny the motions to seal, and the denial was memorialized in the minute entry
                                  23
                                       issued that same day. Case No. 18-cv-7465, Dkt. No. 91.
                                  24
                                              Civil Local Rule 79-5(f) states that if an administrative motion to seal is denied in its entirety,
                                  25
                                       “the document sought to be sealed will not be considered by the Court unless the Submitting Party
                                  26
                                       files an unredacted version of the document within 7 days after the motion is denied.” Thus, if the
                                  27
                                       parties wished for the Court to consider their briefs and exhibits, they were to have filed unredacted
                                  28
                                   1   versions by August 23, 2019.

                                   2           RAH’s motion to dismiss is still pending, and given the extent of the redactions in the briefs

                                   3   and supporting exhibits, the Court will not issue its ruling until the parties comply with Civil Local

                                   4   Rule 79-5(f). The parties shall comply with the local rules by publicly filing on the Court’s docket

                                   5   unredacted versions of the documents previously sought to be sealed no later than August 28,

                                   6   2019.

                                   7

                                   8           IT IS SO ORDERED.

                                   9   Dated: August 26, 2019

                                  10                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
